131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Roland Mark EVANS, Appellant.
No. 97-1044WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 18, 1997.Filed:  November 26, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Roland Mark Evans appeals his sentence for computer and credit card fraud.  After a careful review of the record, we reject Evans's arguments.  First, contrary to Evans's view, the government's evidence and Evans's stipulation about the amount of loss support the district court's loss calculation.  Second, the record amply supports the district court's refusal to reduce Evans's base offense level for acceptance of responsibility.  Finally, we agree with Evans that the sentencing transcript permits us to consider Evans's ineffective assistance of counsel arguments, and having done so, we conclude Evans has failed to show that he was prejudiced by his counsel's performance.  Accordingly, we affirm.  See 8th Cir.  R. 47B.